Title: To Thomas Jefferson from François Boissel, 21 March 1788
From: Boissel, François
To: Jefferson, Thomas

 

Monsieur
Le 21 Mars 1788.

J’ay Lu, dans L’introduction de L’importance des opinions religieuse de M. Neker, que la philosophie d’àprésent s’occuppoit de la recherche des moyens de s’assurer si les hommes ne pourroient pas se bien conduire et se très bien gouverner, sans aucun espèce de Culte, ni prêtres, ni Eglises, ni temple par conséquent.  Et hier, au soir, un vieux Anglais m’apprit au licée que, dans une des provinces des etats unis de l’amérique, qu’il m’a nommé, si je m’en souviens bien, la Virginie, ces moyens étoient deja mis en pratique et que touttes les Eglises, les temples, les maisons des ministres tomboient en ruine. Cet anglais même me demanda mon avis sur cette question, comme partie intéressée, à Ce qu’il m’a paru, en présence de plusieurs jeunes abbés. Ce qui m’obligea de Luy répondre que comme Chrétien je devois penser pour la Négative; mais que la philosophie d’aujourdhui avoit de puissantes raisons pour L’affirmative.
Comme vous êtes, Monsieur, le député de Ces etats dont la position, quelque Critique qu’elle soit, me paroit infiniment plus heureuse que Celles des peuples de touttes Les autres parties du globe terrestre, à Cause qu’elle Les rend maîtres de profiter de plus de soixante siècles d’expériences et de touttes Les Lumières acquises pour s’établir un ordre moral ou social dont Les fondements ne seront point assis, Comme les Nôtres, sur les erreurs, les impostures, la Férocité, la superstition, les fictions, les révélations, les visions, la Stupidité, les Chimères, l’orgueil, la bassesse, et l’Egoïsme du fanatisme oriental, mais bien mieux sur les vérités que L’expérience de tant de siècles, ont dû nous faire acquérir, dans la morale comme dans la phisique. Je vous supplie, Monsieur, d’aggréér L’offre que j’ay L’honneur de vous Faire d’un manuscrit pour en prendre Copie, essentiellement rélatif à la position actuelle des etats unis et aux intérêts Les plus précieux de votre Nation, Comme de la nôtre qui n’a pas Le même Bonheur de La Liberté du choix du bien et du mal.
Je vous supplie de Croire, Monsieur, que je n’ai d’autre vüe, dans Cette offre, que de vous mettre à même d’accélérer l’établissement d’un ordre, dans votre patrie, qui la mettra à Couvert pour jamais des maux qui ont désolé et désolent Encore touts Les peuples, même les plus Eclairés, par une suite nécessaire de L’ordre mercenaire et homicide, originairement établi par Les imposteurs de L’orient. La grâce que je vous demande, Monsieur, C’est de me garder le Secrèt et de charger la personne que vous envoyez chéz moy, de me donner un Reçu de mon manuscrit, signé de votre main.
J’ay L’honneur d’etre très Respectueusement, Monsieur, Votre tres humble et tres obeissant serviteur,

Boissel


paris rüe Baillif maison de Made. tramblon au 3e.

